Citation Nr: 1447249	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability benefits on the behalf of the appellant and her children.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to June 1967.  The appellant is Veteran's former spouse, who became divorced from the Veteran in December 2011, during the pendency of this appeal, and seeks an apportionment of the Veteran's VA disability benefits on her own behalf and on behalf of her children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

As reflected on the title page of this decision, the appellant is unrepresented before VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for an apportionment of the Veteran's service-connected disability benefits constitutes a contested claim and is therefore subject to certain procedural requirements.  See 38 U.S.C.A. § 7105A (Simultaneously contested claims); 38 C.F.R. §§ 19.100-19.102.  In this matter, the Veteran was not provided the contents of the Appellant's Substantive Appeal, see 38 C.F.R. § 19.102, and the Veteran was not provided a copy of the Supplemental Statement of the Case issued in February 2014 or notice that this appeal was being forwarded to the Board for consideration.

In addition, the wording of the decision in the Supplemental Statement of the Case may have been misleading to the appellant, updated financial information may be useful in adjudication of the claim, and the effect of divorce of the Veteran and the Appellant and the ages of their children are matters that require additional development and adjudication in this appeal.  See 38 U.S.C.A. § 5103A(a)-(c) (duty to assist); 38 C.F.R. § 19.31 (Supplemental Statement of the Case).

Accordingly, the case is REMANDED for the following action:

1. To ensure that all contested claims procedures have been followed, the Veteran should be provided the content of the appellant's March 2011 Substantive Appeal, including the attachments received with the Substantive Appeal.  The Veteran and his representative should be provided the appropriate period of time to respond thereto.

2.  The AOJ should send the appellant and the Veteran, with cover letters, VA Financial Status Report forms, and they should be instructed to complete these forms in full and to return them to the RO.  They should be afforded a reasonable amount of time to return the completed forms, but should be advised that failure to complete and to return the forms in a timely fashion may result in an adverse determination.  

The appellant and the Veteran should be requested to include any information regarding child support payments from the Veteran and expenses incurred for caring for dependent children from the appellant or the Veteran, and any information as the status of any court order to provide child support payments.

3.  The AOJ should clarify the meaning of its stated decision at Page 2 in the Supplemental Statement of the Case issued in February 2014, which reads, "Entitlement to an apportionment remains."  It appears to the Board that the AOJ sought to continue its denial of the appellant's claim for an apportionment, but the wording of the decision may have been misleading or confusing to the appellant.  Such clarification should be issued to the appellant, and to the Veteran and his representative.

4.  After the AOJ completes this development, as well as any other development it deems appropriate, it should readjudicate the appellant's claim on the basis of all the evidence of record.  Adjudication should include separate analyses as appropriate for the period prior to December 14, 2011, the effective date of the divorce between the appellant and the Veteran, and from that date forward.  Adjudication should further include analyses of the effect of certain of the children at issue having reached the age of 18 and/or no long being subject to a court order regarding child support.

5.  The appellant, and the Veteran and his representative, should be furnished with Supplemental Statements of the Case if appropriate.  All contested claims procedures must be conducted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



